JacicsoN) Judge,
dissenting:
If the record were merely what has been set out in the majority opinion, I could not disagree, but in my opinion the record does not justify the conclusion reached by the majority. While the witness Williamson testified at length with respect to long continued administrative practice, it appears from his testimony that since 1919 all the *111importing and exporting business of the Union Carbide Company, of which Prest-O-Lite Company of Buffalo is a subsidiary company or “unit,” was under his direct administration and supervision.
It appears from the testimony of that witness that from 1920 up to the time of the present importation all containers of calcium carbide were admitted free of duty.
He testified that he knew the type of drum here involved; that “I am testifying to all carbide drums”; and that such containers were unfit for reuse because of the nature of their contents which he described as follows:
Calcium carbide — there’s a sample over there — when its mixed with water makes acetylene gas. Acetylene gas, if ignited by a spark or by an open flame in a confined space, is very explosive; it’s like dynamite. There’s nothing more deadly. Therefore, we try, in handling carbide, to keep it away from water and to keep it away from a spark. Now, the reason that we handle carbide drums so delicately and don’t ship them for reuse again is because the carbide is fine, gets in the cracks of the drums, and if they aren’t absolutely emptied, if they’re carelessly handled the second person might get ahold of them and cause an explosion. It’s such a hazardous thing that reused drums are prohibited from being carried on canals or steamboats or any water.
In answering the question by Judge LawreNCE, “Prohibited by whom?” the witness said, “By law.”
The witness showed his familiarity with the different types of drums, with respect to the structure of a 100 pound calcium carbide drum while under cross examination, as appears in the answers to the following question, “Have you ever seen any with a different (from the 100 pound drum) type of top?” by answering, “Yes. There’s one— those of 100 pounds have that type of head. The larger ones have a screw head all round. It doesn’t have that central plug. The whole top screws off.” It is true that the witness stated that he had never seen a 220 pound drum, but that probably was because the present importation was the first in which calcium carbide was shipped in those drums.
From the following testimony of Mr. Williamson, it is proper to conclude that no calcium carbide containers of any size had ever been reused and were incapable of reuse.
This is my recollection. This question of reuse of carbide drums would never have come up except that we wanted to conserve steel and the War Production Board (in 1943) asked all manufacturers and users of steel to try to conserve it and we were one of them. The Shawinigan was one of them. When we got carbide drums in, therefore, we never reused them before under any condition— that is for the holding of carbide — since I came in the company in 1919. We tried to reuse them. We tried to reuse the drums to save steel and we ordered our plants to try to use them and save steel. We found that it was very unsafe, that the people to whom we shipped the drums would leave carbide in it [sic] like that and that they’d form pockets and you might have an explosion, that it took a long while to examine the drums in the plant, that is to take a drum like that and clean it out in the plant of the user, to load it on freight, cars and ship it back to us and for us to inspect it. Now, when the drums came back to us we took them in the *112dark room and we put a flashlight in the drum and we had a man hold the flashlight and the man on the outside looked and saw if there was any light going through, and we found out that- the drums that had been returned to us, say, seventy percent were rejected; no use at all, couldn’t do anything except scrap. Now, we weren’t conserving manpower by using all this. We were taking up freight car space. So we issued an order not to use drums a second time under any consideration, and as a result of that order every drum that we’ve been trying to save in the plant in the reuse was scrapped and sold for junk. I don’t mean sold for junk to be thrown away, but I mean the junkman would bale it up and it would be remelted for steel..
Then tbe witness further stated that calcium carbide containers were “absolutely unsafe to be used.”
Tbe witness Eobinson bad been connected at the time of testifying with tbe Prest-O-Lite Company as superintendent of the Buffalo plant for about 15 years. He was familiar with tbe instant importations and stated that tbe 220 pound containers were the only ones bis company bad received. He testified that after tbe contents of tbe involved drums bad been removed, tbe drums were disposed of under bis supervision by being mutilated and sold as scrap. After tbe carbide bad been removed from them, tbe drums were “badly dented and damaged. Tbe seams were damaged” and they were “considered unfit for further service.” Tbe witness testified as to tbe peculiar nature of calcium carbide, just as did tbe witness Williamson.
Tbe involved drums, after having been mutilated and scrapped, were sold to a junkman for $12 per ton. “There were a few retained by employees for ash containers or garbage containers, and there were some used around tbe plant for receptacles; refuse receptacles.”
Mr. Eobinson testified that in opening tbe containers “A tool (Monel metal) is jabbed into tbe center of tbe lid and it’s brought over and pressed down on tbe surface of it and it’s brought around tbe edge of tbe drum and tbe drum bead or lid cut out like you would with a can opener in tbe kitchen.” Monel metal was used as it is a non sparking material. Tbe witness knew of no machine that bad been used in resealing tbe drums and stated that no drums were returned to Shawinigan, tbe exporter. He testified that tbe drum bead bad been reattached to 600 pound size drums by a “clamping device.” Those drums, however, are not tbe drums here in issue. He stated, as did tbe witness Williamson, that tbe 220 pound drums bad a top that screwed into place and in some cases the tops could be unscrewed, but in many cases they bad to be opened with tbe instrument, hereinbefore mentioned.
Tbe witness stated be could not remember bow many of tbe drums were unscrewed, instead of being opened by cutting, and that when tbe tops were unscrewed a monkey wrench was used. Tbe witness further stated that tbe screw top covered tbe entire bead of tbe drum but that “there was some body between tbe lid itself and tbe side of tbe drum;” and when asked to explain that answer be stated as fob *113lows: “Well, there was an area, part of the drum itself, between the movable top and the side of the drum, similar to what you have there. * * * A sort of a lip between the center and the edge of the drum.” That clearly indicates to me that not only had the imported drums a screw detachable head, but that underneath the head there was a covering to protect the contents. The witness tes-' tilled that the drums in this shipment were badly damaged, but not in an unusual fashion.
Mr. Robinson testified that the involved drums were at the plant of his company between the entry of the shipment, December 16, 1942, until the date of the bill of lading of the junkman, March 1, 1943. The witness did not state that the drums were “stored.” That expression was in the cross question propounded to him. He stated that his company had received instructions to scrap the drums; that all drums were reported to the New York office; and that such instructions were generally standardized.
The witness Robinson stated emphatically that the Shawinigan drums were never disposed of otherwise than by junking, but the drums of the 600-pound style were disposed of otherwise. The witness definitely stated as far as his experience went, and that has obviously been long, that no calcium carbide drum had ever been reused for the transportation of merchandise after its contents had been emptied. It is true that he stated, “No; not that I know of,” with respect to such reuse. But it is only fair to the witness to conclude that if any calcium carbide drum had ever been reused, he certainly would have known of it. It would have been his business to do so.
With that record before it, the trial court in my opinion quite properly held that, “The evidence is also uncontradicted that' the nature of the contents definitely precluded further use of the drums as containers; that it would have been extremely dangerous to attempt to do so; and that these particular drums were, in fact, sold for scrap steel purposes.”
There is no doubt in my mind but that- the plaintiff established a 'prima jade case. Evidently counsel for the Government also must have been of that opinion, because no motion was made to dismiss the protest on the ground that the proof was insufficient to overcome the presumption of correctness attaching to the collector’s finding. In' that situation, particularly in view of the fact that in the report of the collector, it is stated that the basis of his affirming his original classification was “factual inquiries,” surely if appellee had established a prima jade case,, and in my opinion it did, it was the duty of the Government in the interest of justice to substantiate by evidence the results of the “factual inquiries.”
' For the reasons herein given, in my opinion, the judgment of the United States Customs Court should be affirmed.